DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: security module  in claim 1 and 17
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
To overcome a claim interpretation under 112(f) it is recommended to the applicant to include operational structure in the security module such as a memory and processor utilized to execute the module. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frazer et al (US 2017/0023918) in view of Scholten et al (US 2018/0004536).
Regarding claim 1, 10 and 17, Frazer et al discloses a method and control system for an aircraft engine comprising:
a control node comprising a first processor and a first memory;  and a concentrator node comprising a second processor and a second memory, wherein the control node is operably coupled to the concentrator node [0067-0069, fig 4];
Please note that in this example the prior art discloses a housekeeping CPU and an action engine which are coupled together along with their dedicated memories to process data tasks. 
However, Frazer et al does not expressly disclose but Scholten et al discloses a security module operably coupled to the control node and the concentrator node and/or a first and second security module comprised by the control and concentrator node, wherein the security module is configured to load a first executable image to the first memory for execution by the first processor, and load a second executable image to the second memory for execution by the second processor [0017, 0035-0036, 0053-0056];
Please note that in this example the prior art discloses one or more wireless communication units for the controlling of the executable images during start up or reboot. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Frazer et al by controlling components with a security component, for the purpose of delegating tasks or having a the validate execution, based upon the beneficial teachings provided by Scholten et al, see for example [0053-0056].  These modifications would result in increased security and ease of use, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Regarding claim 2 and 18, Frazer et al and Scholten et al disclose all the limitations of claims 1, 10 and 17. Frazer et al does not expressly disclose but Scholten et al further discloses a first control link from the security module to the control node, and a second control link from the security module to the concentrator node, wherein the security module is configured to: 
The reasons to combine are the same as disclosed in point (17).  
Regarding claim 3 and 11, Frazer et al and Scholten et al disclose all the limitations of claims 1, 10 and 17. Frazer et al does not expressly disclose but Scholten et al further discloses the security module is configured to load the first executable image to the first memory and load the second executable image to the second memory at power-up [0053]. 
Regarding claim 4, 12, and 19, Frazer et al and Scholten et al disclose all the limitations of claims 1, 10 and 17. Frazer et al further discloses clearing the first memory prior to the loading of the first executable image to the first memory; and clearing the second memory prior to the loading of the second executable image to the second memory [0105]. 
However, Frazer et al does not expressly disclose but Scholten et al discloses a security module, i.e. wireless communication unit [0068-0073, 0105]. 
The reasons to combine are the same as disclosed in point (17). 
Regarding claim 5 and 13, Frazer et al and Scholten et al disclose all the limitations of claims 1, 10 and 17. Frazer et al further discloses the first processor of the control node is configured to execute the first executable image upon its loading to the first memory, and wherein the control node is operable to communicate with the concentrator node in response 
Regarding claim 6 and 14, Frazer et al and Scholten et al disclose all the limitations of claims 1, 10 and 17. Frazer et al further discloses at least one component operably coupled to the concentrator node, wherein the concentrator node is configured to communicate with the at least one component in response to the second executable image being loaded to the second memory, i.e. dividing responsibility [0068-0073]. 
Regarding claim 7 and 15, Frazer et al and Scholten et al disclose all the limitations of claims 1, 10 and 17. Frazer et al further discloses the at least one component is a sensor, wherein the second processor of the concentrator node is configured to execute the second executable image after it is loaded to the second memory, and wherein the concentrator node is configured to receive sensor data in response to the second processor executing the second executable image, i.e. sensor data triggers the action engine [0077, 0087]. 
Regarding claim 8 and 16, Frazer et al and Scholten et al disclose all the limitations of claims 1, 10 and 17. Frazer et al further discloses the at least one component is an actuator, wherein the second processor of the concentrator node is configured to execute the second executable image after it is loaded to the second memory, and wherein the concentrator node is configured to control the actuator in response to the second processor executing the second executable image, i.e. data triggers the action engine [0077, 0082, 0196]. 
Regarding claim 9, Frazer et al and Scholten et al disclose all the limitations of claims 1, 10 and 17. Frazer et al further discloses the devices are operably coupled to the control node over a first fiber optic link, and to the concentrator node over a second fiber optic link, and 
However, Frazer et al does not expressly disclose but Scholten et al discloses a security module, i.e. wireless communication unit [0017, 0035-0036, 0053-0056]. 
The reasons to combine are the same as disclosed in point (17).  
Regarding claim 20, Frazer et al and Scholten et al disclose all the limitations of claims 1, 10 and 17. Frazer et al further discloses clearing the memory of the control node and the concentrator node each comprise: setting each memory location of the memory to a first value; setting each of the memory locations of the memory to a second value; reading each of the memory locations of the memory; and determining whether each read value matches the second value, wherein the loading of the first executable image and the second executable image is based on determining that each read value matches the second value [0068-0073, 0105]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948.  The examiner can normally be reached on Monday-Thursday 7am-4pm(EST) and Friday 7am-11am(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENDALL DOLLY/Primary Examiner, Art Unit 2436